Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
After an altercation with another inmate, petitioner was found guilty of violating a prison disciplinary rule prohibiting inmates from assaulting one another. Petitioner challenges this determination, arguing that the Hearing Officer failed to properly assess the reliability of information obtained through confidential sources and that the determination is not supported by substantial evidence. We find petitioner’s claims to be without merit. Based upon our in camera review of the Hearing Officer’s interview with the confidential witnesses, we find that he adequately established the reliability of the confidential information. We further find that this information, combined with the circumstances of the incident in which petitioner was present at the scene and sustained a laceration to his hand that day, provide substantial evidence supporting the determination.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.